ICJ_090_OilPlatforms_IRN_USA_1996-12-12_JUD_01_PO_06_EN.txt. 874

DISSENTING OPINION
OF VICE-PRESIDENT SCHWEBEL

While there is much with which I agree in the Court’s Judgment, I am
unable to accept its dispositive decision that it has jurisdiction to enter-
tain the claims made by the Islamic Republic of Iran under Article X,
paragraph 1, of the Treaty of Amity, Economic Relations, and Consular
Rights of 1955.

In interpreting the scope of a compromissory clause of a treaty accord-
ing the Court jurisdiction over any dispute between the parties “as to the
interpretation or application” of that treaty, the Court must, as with any
other treaty, establish the intention of the parties to it. It must consider
whether the parties to the treaty intended that claims of the character
advanced in a particular dispute were to be subject to the Court’s juris-
diction. It must consider whether the particular claims so advanced fail
within the terms of any provision of the treaty.

Neither the United States nor Iran, in concluding the Treaty of 1955,
in my view intended that claims of the character advanced by Iran in this
case would be subject to the Court’s jurisdiction. Nor do I find that the
particular claims advanced by Iran in this case fall within the terms of
any provision of the Treaty, including Article X, paragraph 1. Neither
the text nor the circumstances of the conclusion of the Treaty sustain
Jran’s contentions, even to the limited extent that the Court has found
those contentions to be sustainable.

In 1980, in construing this very Treaty, this Court held that:

“The very purpose of a treaty of amity, and indeed of a treaty of
establishment, is to promote friendly relations between the two
countries concerned, and between their two peoples, more espe-
cially by mutual undertakings to ensure the protection and security
of their nationals in each other’s territory.” (United States Diplo-
matic and Consular Staff in Tehran, I C.J. Reports 1980, p. 28,
para. 54.)

The Court thus drew a distinction between promotion of friendly rela-
tions (apparently a reference to Article I of the Treaty) and “mutual
undertakings” to ensure the protection and security of the nationals of
each party in the territory of the other. It is only the latter that is cast in
the terminology of legal obligation. That, in a nutshell, is the substance
of the 1955 Treaty, rightly stated and understood.

75
875 OIL PLATFORMS (DISS. OP. SCHWEBEL)
THE INTERNATIONAL USE OF ARMED FORCE

Iran’s complaints in this case turn on the attacks upon and destruction
of three offshore oil production complexes, owned by the National
Iranian Oil Company, which were situated on Iran’s continental shelf
and within its exclusive economic zone. Iran maintains that the attacks
were carried out by several warships of the United States Navy, during a
period when Iran was the victim of a war imposed upon it by Iraq, whose
forces subjected its oil installations and commercial shipping to eight
years of attacks. The United States acknowledges that the oil platforms
in question were destroyed by forces of the United States Navy, and
claims that they were bombarded to put out of action bases which were
used to support a long series of attacks by Iranian military and paramili-
tary forces on United States and other neutral vessels engaged in peaceful
commerce in the Persian Gulf. The United States claims that numerous
Iranian helicopter attacks against merchant shipping were launched from
oil platforms, and that small high-speed patrol boats were deployed from
oil platforms to attack shipping and lay naval mines. Those claims are
denied by Iran.

What is not denied, and cannot be denied, is that the attacks by the
United States Navy on the three Iranian oil platforms at issue constituted
a use by the United States of armed force against what it claims to have
seen as military objectives located within the jurisdiction of another
State, Iran.

The threshold question that the Court must resolve is, is a dispute over
attacks by United States Armed Forces against Iranian objectives in the
described circumstances a dispute that arises under the Treaty of Amity,
Economic Relations, and Consular Rights?

The answer to that question as I see it is, obviously not. It is obvious
from the title, preamble, and terms of the Treaty. It is obvious from the
circumstances of the conclusion as well as the text of the Treaty when
those circumstances are set out. And what the text and circumstances of
the Treaty demonstrate is sustained by such subsequent interpretation as
the parties have placed upon it.

The preamble of the Treaty provides:

“The United States of America and Iran, desirous of emphasizing
the friendly relations which have long prevailed between their
peoples, of reaffirming the high principles in the regulation of human
affairs to which they are committed, of encouraging mutually bene-
ficial trade and investments and closer economic intercourse gen-
erally between their peoples, and of regulating consular relations,

76
876 OIL PLATFORMS (DISS. OP. SCHWEBEL)

have resolved to conclude, on the basis of reciprocal equality of
treatment, a Treaty of Amity, Economic Relations, and Consular
Rights...”

It is plain that this is a Treaty which is essentially concerned with encour-
aging mutually beneficial trade and investments and closer economic
intercourse on the basis of reciprocal equality of treatment. There is no
suggestion of regulating the use of armed force by one party against the
other.

Article I of the Treaty provides that there shall be firm and enduring
peace and sincere friendship between the United States and Iran. The
Court has quite correctly held that this provision must merely be regarded
as fixing an objective, in the light of which other Treaty provisions are to
be interpreted and applied; of itself it imposes no obligations, including
obligations governing the use of force in international relations. Those
other Treaty provisions regulate the conditions of residence of nationals
of one party on the territory of the other, particularly for purposes of
trade and investment, and assure the nationals of one party the most con-
stant protection and security in the territory of the other (Art. II); treat
the juridical status of companies and access to courts and arbitration
(Art. HD); provide for fair and equitable treatment of the nationals and
companies of the other party and prescribe the most constant protection
and security for the property of nationals and companies of either party
in the territory of the other (Art. IV); provide for the leasing of real prop-
erty and the acquisition of other property and its disposition by sale or
testament or otherwise, as well as effective protection of intellectual
property (Art. V); govern taxation (Art. VI); regulate financial transfers
(Art. VID); regulate imports, exports and customs duties (Arts. VIII and
IX); treat freedom of commerce and navigation (Art. X) and economic
transactions by government agencies (Art. XI); and provide for the rights
and duties of consuls (Arts. XII-XTX). None of these core provisions of
the Treaty suggests that attacks by armed forces of one party against
what it treats as military objectives within the jurisdiction of the other
party are within the reach of the Treaty.

It is significant as well that the Treaty contains none of the treaty pro-
visions which typically do bear on the international use of force. There is
no pledge of non-aggression or alliance. There is no reference to military
assistance by one party in the event of armed attack upon or aggression
against the other. There is no reference to regional security arrangements,
to the provision of military equipment, to status of forces, to bases on the
territory of one party for the forces of the other. Also significant is the
fact, which the Court’s Judgment acknowledges, that the United States

77
877 OIL PLATFORMS (DISS. OP. SCHWEBEL)

and Iran concluded other treaty arrangements for such purposes, notably
the Agreement of Co-operation between the Government of the United
States of America and Imperial Government of Iran of 5 March 1959.
That Agreement affirms “their right to co-operate for their security and
defence in accordance with Article 51 of the Charter of the United
Nations” and declares that the United States “regards as vital to its
national interest and to world peace the preservation of the independence
and integrity of Iran”. It provides that, in case of aggression against Iran,
the United States will take appropriate action, including the use of armed
forces, in order to assist Iran at its request. It also provides for the con-
tinued furnishing to Iran of military and economic assistance, and for co-
operation with other Governments in mutually agreed defensive arrange-
ments (Treaties and Other International Acts Series 4189).

Moreover, Article XX of the Treaty of 1955 indicates that certain
international uses of armed force, far from being within the compass of
the Treaty, are excluded from it. Article XX — the sole reference in the
Treaty to such matters — provides that:

“|. The present Treaty shall not preclude the application of
measures:

(d) necessary to fulfill the obligations of a High Contracting Party
for the maintenance or restoration of international peace and
security, or necessary to protect its essential security interests.”

Article XX is an exclusion clause. It excludes from the areas regulated
by the obligations of the Treaty the application of specified measures,
including measures of a party “necessary to protect its essential security
interests”. Such an exclusion can hardly entitle the Court to assume juris-
diction over a claim that engages the essential security interests of the
United States if not Iran as well. The object of Iran’s claims in this case
is the calculated application of armed force by the United States against
what it has treated as military objectives within the jurisdiction of Iran,
which objectives for its part Iran views as vital to its economic and stra-
tegic interests. It follows that, since the Treaty does not preclude the
application of such measures, they do not fall within its regulated reach
and hence do not fall within the scope of the compromissory clause sub-
mitting disputes “as to the interpretation or application of the present
Treaty” to the jurisdiction of the Court.

78
878 OIL PLATFORMS (DISS. OP. SCHWEBEL)

How does the Judgment of the Court affirming its jurisdiction deal
with Article XX?

It asserts that the Treaty of 1955 contains no provision expressly
excluding certain matters from the jurisdiction of the Court. It then
quotes Article XX, paragraph 1 (d}, and acknowledges that,

“This text could be interpreted as excluding certain measures from
the actual scope of the Treaty and, consequently, as excluding the
jurisdiction of the Court to test the lawfulness of such measures.”
(Para. 20.)

But it continues:

“It could also be understood as affording only a defence on the
merits. The Court, in its Judgment of 27 June 1986 in the case con-
cerning Military and Paramilitary Activities in and against Nicara-
gua (Nicaragua v. United States of America), adopted the latter
interpretation for the application of an identical clause included in
the Treaty of Friendship, Commerce and Navigation concluded
between the United States and Nicaragua on 21 January 1956 (.C_J.
Reports 1986, p. 116, para. 222, and p. 136, para. 271). Iran argues,
in this case, that the Court should give the same interpretation to
Article XX, paragraph 1 (d}. The United States, for its part, in the
most recent presentation of its arguments, stated that ‘consideration
of the interpretation and application of Article XX, paragraph 1 (d),
was a merits issue’. The Court sees no reason to vary the conclusions
it arrived at in 1986. It accordingly takes the view that Article XX,
paragraph 1 (d)}, does not restrict its jurisdiction in the present case,
but is confined to affording the Parties a possible defence on the
merits to be used should the occasion arise.” (Ibid. )

It is true that the Court in its 1986 Judgment on the merits in Military
and Paramilitary Activities in and against Nicaragua treated the corre-
sponding article of the Treaty of Friendship, Commerce and Navigation
between the United States and Nicaragua as a defence on the merits,
which in the particular circumstances it found to be unpersuasive. The
Court had failed to address the question at all in its 1984 Judgment on
jurisdiction, when it should naturally have done so; as a consequence, the
question fell to the merits if it was to be addressed at all. In my view, this
history leaves the Court free in the present proceedings objectively to
apply the terms of Article XX of the Treaty of 1955, unconstrained by
the 1986 holding. The reasoning belatedly expressed by the Court on the
matter in 1986 was in my view unpersuasive and remains so; and ques-
tion has been rightly raised about the “value as a precedent” of holdings
of the Court in the case (Shabtai Rosenne, The World Court, What It Is
and How It Works, 5th ed., rev., 1995, pp. 152-153).

The Court in this Judgment takes the position that Iran argued in these

79
879 OIL PLATFORMS {DISS. OP. SCHWEBEL)

proceedings that the Court should give the same interpretation to
Article XX, paragraph 1 (d), as it did in 1986, and that the United
States concluded that consideration of the interpretation and application
of Article XX, paragraph 1 (d), was an issue for the merits. The Court
declares that it sees no reason to vary the conclusions arrived at in 1986.
But I believe the position of the United States in this case, and the
responsibilities of the Court in this case, to be somewhat different.

In its Preliminary Objection, the United States maintained that:

“Section 4. Article XX Confirms that the 1955 Treaty Is Not
Intended to Address Questions Relating to the Use of Force by
the Parties During Armed Conflict

3.36. Any doubts as to the applicability of the 1955 Treaty to
Iran’s claims is dispelled by Article XX of the Treaty, paragraph (1),
which provides:

‘1. The present Treaty shall not preclude the application of
measures:

(d) necessary . . . to protect its [a party’s] essential security

interests.’

3.37. The intended relationship of this provision to the jurisdic-
tion of the Court was expressly addressed during the process of
obtaining ratification of other friendship treaties with the identical
provision. Thus, in connection with the ratification of the treaty with
China the Department of State submitted to the United States Sen-
ate a memorandum on the dispute settlement clause that addressed
the scope of the compromissory clause providing for the submission
of disputes under that treaty to this Court. That Memorandum pro-
vides:

‘The compromissory clause . . . is limited to questions of inter-
pretation or application of this treaty; Le., it is a special not a
general compromissory clause.

Furthermore, certain important subjects, notably immigration,
traffic in military supplies, and the “essential interests of the coun-
try in time of national emergency”, are specifically excepted from
the purview of the treaty. In view of the above, it is difficult to

conceive how Article XXVIII could result in this Government’s
being impleaded in a matter in which it might be embarrassed.’

A similar memorandum was later submitted to the Senate in regard
to FCN treaties with Belgium and Viet Nam. That memorandum
points out:

‘a number of the features which in its view make this provision
satisfactory . . . These include the fact that the provision is limited

80
880

OIL PLATFORMS (DISS. OP. SCHWEBEL)

to differences arising immediately from the specific treaty con-
cerned, that such treaties deal with familiar subject matter and are
thoroughly documented in the records of the negotiation, that an
established body of interpretation already exists for much of the
subject matter of such treaties, and that such purely domestic
matters as immigration policy and military security are placed
outside the scope of such treaties by specific exceptions.’

This history demonstrates that the 1955 Treaty was not intended to
reach matters relating to the essential security interests of the parties.

3.40. In the Nicaragua case the Court held that US national secu-
rity interests were not threatened by the insurgent attacks against El
Salvador that had formed the basis of the US claim to have acted in
self-defense. In contrast, Iranian attacks on US and other neutral
vessels in the Persian Gulf clearly threatened US national security
interests. In the current case, the United States invokes the com-
parable article in the 1955 Treaty for the purpose of supporting its
argument that Articles I, IV and X of the 1955 Treaty relied upon by
Iran were never intended to address the use of force issues presented
by Iran’s claims in connection with the events of October 1987
and April 1988.”

The United States Preliminary Objection concluded that, in this case,
“Consequently, the Court is presented with exactly the type of situation
the 1955 Treaty does not cover.” (Pp. 50-53.)

At the stage of the oral proceedings, counsel of the United States
initially submitted:

81

“Article XX (1) (d) requires that the 1955 Treaty

‘shall not preclude the application of measures . . . necessary to
fulfill the obligations of a High Contracting Party for the mainte-
nance or restoration of international peace and security or neces-
sary to protect its essential security interests’.

Our preliminary objection suggested that, as a jurisdictional mat-
ter, this provision helped to show that Articles I, IV and X, those
invoked by Iran, were not designed or intended to govern Iran’s
claims regarding the use of force. This is because Article XX (1) (d)
manifested the parties’ intent to keep such matters outside the scope
of the Treaty. We believe that jurisdictional point remains valid.
However, the Islamic Republic of Iran’s Observations and Submis-
sions responded to it with several pages of animated arguments
881 OIL PLATFORMS (DISS. OP. SCHWEBEL)

essentially addressing how Article XX (1) (d) should be interpreted
and applied to the merits of this dispute.

With respect, I think this is not the point on which to join
issue on these particular arguments. We do not now, where the
issue is the Court’s lack of jurisdiction, raise Article XX (1) (d)
as a defence against the merits of Iran’s claims. The significance of
Article XX (1) (d) is not at the heart of our position concerning this
Court’s lack of jurisdiction. It should not be allowed to cloud the
issues that are before the Court. Thus, I suggest that it is not
necessary for the Court to address the specific arguments regarding
the construction and application of Article XX (1) (d), unless
there should be a future merits phase.” (CR 96/13, p. 33.)

Subsequently, United States counsel stated:

“that consideration of the interpretation and application of Ar-
ticle XX (1) (d) was a merits issue . . . The position of the United
States is that the 1955 Treaty does not regulate the conduct of mili-
tary hostilities, and therefore, that such conduct should never —
never — be the subject of any merits proceedings in this Court under
the Treaty. Article XX (1) (d) is not inconsistent with this position
... If the Court should rule that it does have jurisdiction to adjudi-
cate Iran’s claims regarding the military events at issue — then, of
course, the United States would demonstrate that its actions did not
violate the Treaty. In this regard, the United States would invoke
Article XX, paragraph 1, and show that the Treaty does not pre-
clude the Parties from taking actions consistent with the law govern-
ing the use of force and the exercise of self-defence.

Thus, the United States certainly does not concede that the 1955
Treaty regulates the conduct of armed conflict. However, should the
Court rule otherwise, there will be a need for the Parties and the
Court to examine with care the exceptions to the reach of the Treaty
that are expressly written into Article XX (1) (d).” (CR 96/16,
pp. 35-36.)

Therefore, in the end, as in the beginning, the United States treats
Article XX as specifying exceptions to the reach of the Treaty. As
I understand its position, it maintains that Article XX on its face places
the use of force in protection of a party’s essential security interests
beyond the reach of the Treaty, but if nevertheless the Court should
assume jurisdiction in the case, this provision will provide a defence on
the merits.

In my view, for the reasons stated, the Court should have passed upon
Article XX, paragraph 1 (d), at this stage of the proceedings and given

82
882 OIL PLATFORMS (DISS. OP. SCHWEBEL)

effect to it, whatever the equivocations in the construction of it advanced
in the oral argument.
Apart from Article XX, the Court more generally concludes:

“The Treaty of 1955 imposes on each of the Parties various obli-
gations on a variety of matters. Any action by one of the Parties that
is incompatible with those obligations is unlawful, regardless of the
means by which it is brought about. A violation of the rights of one
party under the Treaty by means of the use of force is as unlawful as
would be a violation by administrative decision or by any other
means. Matters relating to the use of force are therefore not per se
excluded from the reach of the Treaty of 1955.” (Para. 21.)

J agree with this reasoning in a measure. If Iran or the United States
were to expropriate property of a national of the other without compen-
sation and use force in the process, or if Iran or the United States were by
force to maltreat or imprison a consul of the other, the Treaty would be
violated. To this extent, the Court is right to say that a violation of the
rights of a party under the Treaty by means of the use of force is as much
a breach as would be a violation by administrative decision or other
means. In this sense, matters relating to the use of force are not as such
excluded from the purview of the Treaty.

But it does not follow that the use by one party to the Treaty of its
armed forces to attack what it treated as military objectives within the
jurisdiction of the other party is within the reach of the Treaty. The
Treaty simply does not deal with that kind of use of force, which is rather
governed by the Charter of the United Nations and other provisions of
international law relating to armed conflict between States.

This conclusion is sustained by papers submitted by the United States
Government to the United States Senate in connection with the ratifica-
tion of the Treaty of 1955 as well as other very similar treaties of friend-
ship, commerce and navigation. Not only did the United States cite and
rely upon these papers in these proceedings; it is significant that Iran
itself did so as well (see the Memorial submitted by the Islamic Republic
of Iran, Exhibit 98, which quotes from a statement on commercial trea-
ties with Iran, Nicaragua and the Netherlands submitted to the United
States Senate on 3 July 1956, and the Observations and Submissions on
the United States Preliminary Objection Submitted by the Islamic Repub-
lic of Iran, Exhibit 10, which quotes from a memorandum to the United
States Embassy at Chongqing of 2 February 1945 for use in negotiating
the Treaty of Friendship, Commerce and Navigation with China). These
papers may properly be weighed by the Court not as travaux prépara-
toires, but as part of the circumstances of the conclusion of the Treaty,
introduced by both of the Parties to the Treaty and to these proceedings,
as to the admissibility of which no question was raised by the Court.

83
883 OIL PLATFORMS (DISS. OP. SCHWEBEL)

Indeed in its Judgment the Court itself relies on these documents — and
the absence of divergent Iranian documents — to show the meaning
attached to provisions of the Treaty of 1955.

Iran invoked a memorandum concerning negotiation of the Treaty of
Friendship, Commerce and Navigation between the United States and
China. One of the papers of that negotiation is published in the pleadings
in the case concerning United States Diplomatic and Consular Staff in
Tehran, Annex 52, entitled, “Memorandum on Dispute Settlement Clause
in Treaty of Friendship, Commerce and Navigation with China”. It says
of a compromissory clause identical to that found in the Treaty of 1955:

“The compromissory clause (Article XXVIIT) of the treaty with
China, however, is limited to questions of the interpretation or
application of this treaty; i.e., it is a special not a general compro-
missory clause. It applies to a treaty on the negotiation of which
there is voluminous documentation indicating the intent of the
parties. This treaty deals with subjects which are common to a large
number of treaties, concluded over a long period of time by nearly
all nations. Much of the general subject-matter — and in some cases
almost identical language — has been adjudicated in the courts of
this and other countries. The authorities for the interpretation of this
treaty are, therefore, to a considerable extent established and well
known. Furthermore, certain important subjects, notably immigra-
tion, traffic in military supplies, and the ‘essential interests of the
country in time of national emergency’, are specifically excepted
from the purview of the treaty. In view of the above, it is difficult to
conceive how Article XXVIII could result in this Government’s
being impleaded in a matter in which it might be embarrassed.”

Annex 53 to the same pleadings refers to the foregoing paper in these
terms:

“This paper indicates that the provision in question is intended to
fill the need for an agreed method of settling differences arising out
of treaties of this type, that would be both sound and generally
acceptable. It points out a number of the features which in its view
make the provision satisfactory from this standpoint. These include
the fact that the provision is limited to differences arising immedi-
ately from the specific treaty concerned, that such treaties deal with
familiar subject-matter and are thoroughly documented in the
records of the negotiation, that an established body of interpretation
already exists for much of the subject-matter of such treaties, and
that such purely domestic matters as immigration policy and mili-
tary security are placed outside the scope of such treaties by specific

84
884 OIL PLATFORMS (DISS. OP. SCHWEBEL)

exceptions. The paper indicates the Department’s view not only that
such a treaty provision would not operate in a manner detrimental
to US interests but that it is in the interest of the United States to be
able to have recourse to the International Court of Justice in case of
treaty violation.” (C.J. Pleadings, United States Diplomatic and
Consular Staff in Tehran, pp. 235, 237.)

These quotations establish not only that treaties of friendship, com-
merce and navigation concluded by the United States, like a large number
of treaties concluded over a long period of time by almost all nations,
concern familiar commercial matters, as to which there is voluminous
documentation, the authorities for the interpretation of which are estab-
lished and well known and which are the subject of much national adju-
dication (unlike matters concerning the international use of force, which
are not). They establish as well that the compromissory clause is meant to
be “limited to differences arising immediately from the specific treaty
concerned”. Moreover, they reaffirm that essential security interests “are
specifically excepted from the purview of the treaty”. Military security “is
placed outside the scope of such treaties by specific exception[s]”.

Ail this demonstrates the intention of the United States in concluding
treaties of this content and character. It is significant not only that Iran
has itself introduced evidence of this very kind in these proceedings. It is
no less significant that Iran has not introduced any evidence showing that
its intentions in concluding the Treaty of 1955 differed from those of the
United States. By way of contrast, Iran introduced vital evidence of its
legislative intent “filed for the sole purpose of throwing light on a dis-
puted question of fact, namely, the intention of the Government of Iran”
at the time it adhered to the Court’s compulsory jurisdiction under the
Optional Clause (Anglo-Iranian Oil Co., I.C.J. Reports 1952, pp. 93,
107).

Finally, in construing the Treaty of 1955 before the Iran-United States
Claims Tribunal, that is, in interpreting the Treaty in practice, Iran
argued that the use of military force “was unforeseen by that Treaty and
cannot be regulated by it”. In Amoco International Finance Corp. v.
Islamic Republic of Iran, Tran contended:

“First, it is totally unrealistic to assume that at the time in ques-
tion, 1979/1980, the Treaty of Amity was operative in the relations
between the United States and Iran. The situation which existed
(and which included the sending of a US military expedition into
Iranian territory, as well as the seizure of Iranian assets) was not one
which could be said to be regulated by the terms of the 1955 Treaty

85
88

5 OIL PLATFORMS (DISS. OP. SCHWEBEL)
of Amity. The situation was unforeseen by that Treaty and cannot
be regulated by it.’” (Defence and Counterclaim of the Islamic Repub-

lic of Iran et al., of 24 May 1984, as quoted in Preliminary Objection
of the United States of America, Exhibit 54.)

ARTICLE X OF THE TREATY OF 1955

The Court finds that it has jurisdiction, on the basis of Article XXI,

paragraph 2, of the Treaty, “to entertain the claims made by the Islamic
Republic of Iran under Article X, paragraph |” of the Treaty. In its
Application, Iran maintained that,

In

“By its actions in assisting the Government of Iraq in its war
efforts, in threatening and provoking the Islamic Republic with the
deployment of US forces in the region, and in attacking and destroy-
ing Iranian entities and the oil installations referred to here, the
United States has gravely interfered with the commerce and naviga-
tion of the Islamic Republic and had thus violated the provisions of
Article X (1) of the Treaty.”

its written and oral pleadings, Iran confined itself to the claim that

violation of Article X, paragraph 1, sprung from the attacks on and

de

86

struction of the oil platforms.
Article X of the Treaty provides:

“1. Between the territories of the two High Contracting Parties
there shall be freedom of commerce and navigation.

2. Vessels under the flag of either High Contracting Party, and
carrying the papers required by its law in proof of nationality, shall
be deemed to be vessels of that High Contracting Party both on the
high seas and within the ports, places and waters of the other High
Contracting Party.

3. Vessels of either High Contracting Party shall have liberty, on
equal terms with vessels of the other High Contracting Party and on
equal terms with vessels of any third country, to come with their car-
goes to all ports, places and waters of such other High Contracting
Party open to foreign commerce and navigation. Such vessels and
cargoes shall in all respects be accorded national treatment and
most-favored-nation treatment within the ports, places and waters
of such other High Contracting Party; but each High Contracting
Party may reserve exclusive rights and privileges to its own vessels
with respect to the coasting trade, inland navigation and national
fisheries.

4. Vessels of either High Contracting Party shall be accorded
national treatment and most-favored-nation treatment by the other
886 OIL PLATFORMS (DISS. OP. SCHWEBEL)

High Contracting Party with respect to the right to carry all
products that may be carried by vessel to or from the territories
of such other High Contracting Party; and such products shall be
accorded treatment no less favorable than that accorded like products
carried in vessels of such other High Contracting Party, with respect
to: (a) duties and charges of all kinds, (b) the administration of
the customs, and /c) bounties, drawbacks and other privileges
of this nature.

5. Vessels of either High Contracting Party that are in distress
shall be permitted to take refuge in the nearest port or haven of the
other High Contracting Party, and shall receive friendly treatment
and assistance.

6. The term ‘vessels’, as used herein, means all types of vessels,
whether privately owned or operated, or publicly owned or oper-
ated; but this term does not, except with reference to paragraphs 2
and 5 of the present Article, include fishing vessels or vessels of
war.”

Since every paragraph of Article X except the first refers expressly to
“vessels” and since stationary oil platforms are not vessels, neither Iran
nor the Court purport to found jurisdiction on paragraphs of Article X
other than paragraph 1, which refers to “freedom of commerce and navi-
gation”.

Evidence introduced before the Court treats the whole of Article X as
“a navigation article”. A principal United States negotiator of the series
of largely identical treaties of friendship, commerce and navigation
describes the standard article on these matters precisely as “a navigation
article” that

“reaffirms a liberal regime of treatment to be applied to interna-
tional shipping. The rules set forth reflect the practices which have
historically been developed by leading maritime nations . . .” (Her-
man Walker, “The Post-War Commercial Treaty Program of the
United States”, Political Science Quarterly, Vol. LXXIX, p. 73.)

Other commentators cited to the Court similarly interpret Article X.
Article X as a whole is concerned with shipping, not with commerce gen-
erally. The fact that every paragraph but the first refers to “vessels”
suggests that the purpose of paragraph 1 is not to deal with commerce
generally — for if that were its purpose it would appear as a separate
article of the Treaty — but to introduce and set the objective of the
remaining paragraphs of the article. (In reviewing those paragraphs, it is
worth noting that, in the last, “vessels of war” are excluded from the
reach of the article except in specified respects.) Moreover, specifics of
freedom of commerce are dealt with in detail in Articles VIIT and IX of
the Treaty. Accordingly when the Treaty means to address more than

87
887 OIL PLATFORMS (DISS. OP. SCHWEBEL)

freedom of maritime commerce, it does so in other articles and in terms
that have no bearing on the dispute before the Court.

The Court nevertheless finds that Article X is not restricted to mari-
time commerce for the reasons set out in the Judgment.

Even if those reasons are thought to be tenable, where in my view the
Court’s conclusions are untenable is in its holding that “commerce” is
not restricted to acts of purchase and sale. It interprets “commerce” as
embracing “the ancillary activities related to commerce”. It thus appears
to conclude, although it does not state, that “commerce” includes “pro-
duction”. It offers quotations from the Oxford English Dictionary
and the Oscar Chinn case and a few other sources in support of this con-
clusion.

The difficulty with the reasoning of the Court is that production is not
ancillary to commerce. It is anterior to it, just as the existence of terri-
tory, people, rainfall, geological formations, growing of crops, generation
of capital, etc., is anterior to commerce which exchanges what may be
products of the productive conjunction of such resources. The quotation
from the Oxford English Dictionary defines commerce to include “the
whole of the transactions, arrangements, etc., therein involved”, and
“therein” refers to sale and purchase — which hardly implies that com-
merce extends to production. The Court’s reference to the Dictionnaire
de la terminologie du droit international and to a few other disparate
sources is no more probative; they make no reference to production
whatsoever. Black’s Law Dictionary on which Iran and the Court rely
contains no reference to or suggestion that commerce includes produc-
tion; it is confined to “the purchase, sale and exchange of commodities”
and the agencies and means of such exchange. At the same time, a review
of the dozen or more dictionaries in the Library of the Court, English
and multilingual, turns up none that define commerce to include produc-
tion. Rather, like David M. Walker’s The Oxford Companion to Law
(Oxford University Press, 1980), they define as “Commerce. The exchange
of commodities and all the arrangements involved in effecting such
exchanges.” (P. 247.)

The fact of the matter is that commerce in ordinary and in legal usage
is simply not understood to embrace production. Oscar Chinn gives the
Court more, but insufficient support, because the term there under con-
struction was “freedom of trade” not freedom of commerce, and “trade”
is widely interpreted as a broader term than commerce, and one which,
unlike commerce, may include “industry”. Moreover, the “trade” at issue

88
888 OIL PLATFORMS (DISS. OP. SCHWEBEL)

in the Oscar Chinn case was not production but river transport; the
“industry” in question was “the transport business”. The Court’s holding
“that the fluvial transport industry is a branch of commerce” is of no
relevance or assistance to Iran’s position in these proceedings (Oscar
Chinn, P.C.ILJ., Series A/B, No. 63, pp. 65, 81, 85). In short, the growing
of pistachio nuts in Iran is not commerce within the meaning of Article X
of the Treaty; the feeding of sturgeon in the Caspian Sea is not commerce
within the meaning of Article X of the Treaty; and the production of
oil on Iran’s continental shelf is not commerce within the meaning of
Article X of the Treaty.

This being so, the Court’s reliance on “freedom” of commerce does not
strengthen its analysis. To be sure, if the wherewithal to exchange is lack-
ing or is destroyed, there can be no exchange; there can be no commerce
in non-existent goods. But on the Court’s reasoning, action that impairs
the life or health of the inhabitants of Iran, or that detracts from its
climate, environment, condition of its natural resources, generation of its
capital, etc., also prejudices its freedom of commerce in that such action
may affect the ability of Iran to produce the goods to exchange. It might
in this vein be argued that if pollution originating in country A wafts
onto the territory of country B, country A, assuming it to be bound to
freedom of commerce with country B, is in violation of its obligation.
I do not believe that a treaty provision that, “Between the territories of
the two High Contracting Parties there shall be freedom of commerce
and navigation” sustains so far-reaching — if not far-fetched — an inter-
pretation. Nor am I persuaded that freedom of commerce and navigation
within the meaning of the Treaty could be affected by the fact or allega-
tion that some or all of the destroyed oil platforms in question were con-
nected by a pipeline network to port facilities.

It may be added that the Court’s holdings in Military and Paramilitary
Activities in and against Nicaragua are consistent with the conclusion
that Article X, paragraph |, of the Treaty of 1955 is confined to com-
merce and does not include production or facilities for production. In
that case, the Court found that mining of the approaches to ports and
port installations impaired Nicaragua’s right to freedom of communica-
tions and maritime commerce (J. C.J. Reports 1986, pp. 111-112, 128-129,
139), as that right was protected by the corresponding article of the
Treaty of Friendship, Commerce and Navigation between Nicaragua and
the United States. It did not hold that attacks on oil pipelines and storage
tanks violated that article of the Treaty. On the contrary, while the
Court’s Judgment recites that Nicaragua argued that

89
889 OIL PLATFORMS (DISS. OP. SCHWEBEL)

“Since the word ‘commerce’ in the 1956 Treaty must be under-
stood in its broadest sense, all of the activities by which the United
States has deliberately inflicted on Nicaragua physical damage and
economic losses of all types, violate the principle of freedom of com-
merce which the Treaty establishes in very general terms” (1CJ.
Reports 1986, p. 139),

the Court did not pass upon that contention (see ibid., pp. 139-140).
There is nothing in the Court’s holdings that suggests that that
article protected the production of oil or any other commodity in
Nicaragua.

For these reasons, I conclude that the Court’s reliance on Article X,
paragraph 1, of the Treaty of 1955 to found the jurisdiction of the Court
in this case is unfounded.

(Signed) Stephen M. SCHWEBEL.

90
